DETAILED ACTION

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a target-adding module, configured to select, a target recording module configured to record, a reliability-calculating module, configured to compute, a first object detection module configured to execute, a target selecting module configured to select, a target position selecting module configured to set, an image transforming module configured to execute, an image generating module configured to add, a second object detection module configured to obtain, a conveyor information acquiring module configured to acquire, a integration display control module configured to replace, an integration display control module configured to display,  in claims 9-14.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (“A Reference Architecture for Plausible Threat Image Projection (TIP) Within 3D X-ray Computed Tomography Volumes”) .
Regarding claim 1, Wang discloses, an automatic generation method of a training image, comprising:  a) acquiring a plurality of container images and selecting one of the container images to execute a target-adding process to generate a training image, (See Wang p. 1 left column Section I, first para, “TIP is used to generate plausible and realistic X-ray baggage images containing threat signatures (e.g., firearms, improvised explosive devices, etc.) by projecting fictional threat object images onto X-ray images of real passenger bags present within the live aviation security process.”)
wherein the target-adding process includes: a1) acquiring a target image; (See Wang p. 3 left column Section A 2nd para, “The pipeline of our threat isolation is shown in Figure 2. It takes a threat volume as the input and outputs a cropped 3D volume of the threat object which is ready to be inserted in a benign bag volume target for TIP generation.”)
a2) adding the target image to the selected container image as a candidate image; (See Wang p. 4 right column Section C, first para, “Inserting a segmented threat object into a benign bag in the 3D CT imagery involves the determination of optimal insertion locations and orientations. To enable plausible and realistic TIP, it is important to find suitable locations in a benign bag and proper orientations of the threat object.”)
a3) computing a reliability of the candidate image, wherein the reliability corresponds to a recognition difficulty of the target image in the candidate image; (See Wang p. 6 left column, Section D, “Given a threat volume and a baggage volume, our approach is able to generate a TIP volume which may be of variable comparative realism and plausibility given all possible unconstrained combinations of inputs. … As a result, it is important to have a metric evaluating the quality of a TIP generated volume without manual review. … We propose the TIP quality score to evaluate the quality of generated TIP volumes.”)
and a4) repeatedly performing the step al) to the step a3) until the reliability of the candidate image meets a threshold condition for generating the training image; (See Wang p. 6 left column Section D, “Operationally, this can be used to reject poor quality TIP volumes before they are presented to an operator as part of a TIP based performance evaluation system.” The poor condition quality score is considered to be the threshold score.)
and b) recording the training image and a target data, wherein the target data includes at least one of a target category and a target position of the target image. (See Wang p. 1, right column 3rd para, “According to [2], the TIP library shall contain a minimum of 1,000 virtual images and 250 threat objects captured in different orientations. The TIP library needs to be updated each year with no fewer than 100 virtual images replaced with new ones. To satisfy these requirements, an effective algorithm.”)

Regarding claim 2, Wang discloses, the automatic generation method according to claim 1, wherein the step al) includes selecting the target image from a target image database; wherein the step a2) includes: a21) executing a first object-recognizing process to detect an object position of an original object in the container image; (See Wang p. 4 left column Section B, “We propose a bag volume segmentation method to segment a bag volume into: outer-bag (background), bagcontent and inner-void regions.”)
a22) setting the target position in the container images based on a position selection rule; (See Wang p. 4 right column Section C, “Inserting a segmented threat object into a benign bag in the 3D CT imagery involves the determination of optimal insertion locations and orientations. To enable plausible and realistic TIP, it is important to find suitable locations in a benign bag and proper orientations of the threat object. Ideally, we tend to insert a threat object into the inner-void region in the bag volume.”)
a23) executing an image-transforming process based on an image transformation rule to transform the target image by at least one of a shape, a brightness, a color, a posture, and a stacking order; (See Wang p. 5 left column 2nd para, “Finding an optimal insertion location and orientation is essentially an optimization problem. The variables to optimize are denoted by Ɵ = {x, y, z, α, β, γ) where x, y, z are the insertion coordinates within the volume of bag (target) and α, β, γ are the rotation angles of the threat object (source) within three planes (yz, xz and xy).”)
and a24) adding the transformed target image to the container image at the target position. (See Wang p. 5 right column last para, “3) Image Blending: Given the optimal insertion location and orientation, a TIP volume can be generated by inserting the segmented threat object volume into the bag volume after rotating it to the optimal orientation.”)

Regarding claim 8, Wang discloses, the automatic generation method of the training image according to claim 1, further comprising at least one of: 
f) recording the training image and the target data in a training image database; (See Wang p. 1, right column 3rd para, “According to [2], the TIP library shall contain a minimum of 1,000 virtual images and 250 threat objects captured in different orientations. The TIP library needs to be updated each year with no fewer than 100 virtual images replaced with new ones. To satisfy these requirements, an effective algorithm.”)
and g) adjusting at least one of the threshold condition, a generation condition of the training image, a position selection rule of the target position, and an image transformation rule of the target image, when the recognition difficulty is adjusted.  ((See Wang p. 5 left column 2nd para, “Finding an optimal insertion location and orientation is essentially an optimization problem. The variables to optimize are denoted by Ɵ = {x, y, z, α, β, γ) where x, y, z are the insertion coordinates within the volume of bag (target) and α, β, γ are the rotation angles of the threat object (source) within three planes (yz, xz and xy).”
Further see Wang p. 10 Section B, “A TIP volume is defined as good if the threat signature is perfectly inserted into a void region within the bag volume and visually realistic and plausible. A TIP volume is labelled as bad if it is obviously unrealistic, for example, the threat signature is inserted outside the bag or intercepted by other items in the bag. A TIP volume of medium quality is not perfect but the flaw can only be spotted by careful inspection after the considerable time (> 2 minutes).”)

Regarding claim 9, Wang discloses, an automatic generation system of a training image, the automatic generation system comprising: a container image source, including a plurality of container images; a target image database, including a plurality of target images; and a control module, electrically connected to the container image source and the target image database, the control module including: a target-adding module, configured to select one of the container images to execute a target-adding process to generate a training image, wherein the target-adding process includes adding the target image to the selected container image as a candidate image; a target-recording module configured to record the training image and a target data, wherein the target data includes at least one of a target category and a target position of the target image; and a reliability-calculating module, configured to compute a reliability of the candidate image; wherein the control module is configured to repeatedly execute the target-adding process by the target-adding module until the reliability of the candidate image meets a threshold condition for generating the training image; wherein the reliability corresponds to a recognition difficulty of the target image in the candidate image.  

Regarding claim 15, Wang discloses, the automatic generation system of the training image according to claim 9, wherein the control module is further configured to adjust at least one of the threshold condition, a generation condition of the training image, a position selection rule of the target position, and an image transformation rule of the target image, when the recognition difficulty is adjusted.  

Regarding claim 16, Wang discloses, a method of automatically generating training images, comprising: a) acquiring a container image; b) acquiring a target image; c) adding the target image to the container image as a candidate image; d) computing a reliability of the candidate image, wherein the reliability corresponds to a recognition difficulty of recognizing the target image in the candidate image; and e) repeatedly performing the step b) to the step d) until the reliability of the candidate image meets the threshold condition for generating a training image.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“A Reference Architecture for Plausible Threat Image Projection (TIP) Within 3D X-ray Computed Tomography Volumes”) in view of Paglieroni et al. (US Pub. No. 2022/0020203 A1).
Regarding claim 3, Wang discloses, the automatic generation method of the training image according to claim 2, wherein the position selection rule includes at least one of: at least a part of the target position overlapping with at least a part of the object position, an area of the target position being equal to or greater than a size of the target image, and the area of the target position being greater than a size of the original object; (See Wang p. 4 right column Section C, “Ideally, we tend to insert a threat object into the inner-void region in the bag volume. In cases where a large void region is available in the benign bag, we need to consider the effect of gravity and insert it into a lower position so that the inserted threat object will not appear to implausibly levitate unsupported. In practice, however, most baggage is cluttered without enough void space for big threat objects. In these cases we allow the threat object to be inserted into regions where voxel intensities are low. Regions of low voxel values are usually occupied by clothes and it is highly plausible to have a threat object concealed in clothes within baggage.”)
wherein the image transformation rule includes at least one of: selecting at least one function based on the target category of the target image, selecting at least one function based on difference between the container image and the target image, and selecting at least one function based on the target position and the object position.  (See Wang p. 5 left column 2nd para, “Finding an optimal insertion location and orientation is essentially an optimization problem. The variables to optimize are denoted by Ɵ = {x, y, z, α, β, γ} where x, y, z are the insertion coordinates within the volume of bag (target) and α, β, γ are the rotation angles of the threat object (source) within three planes (yz, xz and xy).”)
Wang discloses the above limitations but he fails to disclose the following limitations. 
However Paglieroni discloses, wherein the first object-recognizing process includes recognizing the original object based on an object detection model established by machine learning; (See Paglieroni ¶135, “The various embodiments and methodologies of the present disclosure present an ATR system that uses machine learning at the voxel neighborhood level to facilitate image segmentation and thus improve detection performance.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the segmentation that is done through machine learning as suggested by Paglieroni to Wang’s segmentation of baggage objects using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is because machine learning models provide accurate results and can be improved with subsequent training.

Regarding claim 10, Wang and Paglieroni disclose, the automatic generation system of the training image according to claim 9, wherein the control module further includes: a first object detection module, configured to execute a first object-recognizing process based on an object detection model to detect an object position of an original object in the container image; a target-selecting module, configured to select the target image from the target image database; a target-position-selecting module, configured to set the target position in the container image based on a position selection rule; an image-transforming module, configured to execute an image-transforming process based on an image transformation rule to transform the target image by at least one of a shape, a brightness, a color, a posture, and a stacking order; and an image-generating module, configured to add the transformed target image to the container image at the target position; wherein the control module is further configured to read the position selection rule, the image transformation rule, the threshold condition, and the object detection model established by machine learning from a storage module; wherein the position selection rule includes at least one of at least a part of the target position overlapping with at least a part of the object position, 25 an area of the target position being equal to or greater than a size of the target image, and the area of the target position being greater than a size of the original object; wherein the image transformation rule includes at least one of: selecting at least one function based on the target category of the target image, selecting at least one function based on difference between the container image and the target image, and selecting at least one function based on the target position and the object position. (See the rejection of claim 3 as it is equally applicable for claim 10 as well.)

Claims 6, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“A Reference Architecture for Plausible Threat Image Projection (TIP) Within 3D X-ray Computed Tomography Volumes”) in view of Modica et al. (US Pub. No. 2008/0044801 A1).
Regarding claim 6, Wang discloses, the automatic generation method of the training image according to claim 1, but he fails to disclose the following limitations.
However Modica discloses, wherein the step a) includes selecting the container image based on a generation condition; the automatic generation method further comprises: d1) replacing the selected container image with the training image; (See Modica ¶82, “As the operator 106 views the monitor 104, images from TIP library 118 appear. In the training situation, it may be that various training images appear one after the other so as to allow the operator 106 to become familiar therewith. In the testing and certification situation, test images may be inserted into the ongoing stream of non-threat baggage or other objects.”)
d2) scrolling and displaying the container images and the training image in sequence on a display screen, wherein a scrolling speed is determined based on a conveyor information; (See Modica ¶3, “Generally, objects are placed on a conveyor and pass through the system at which time they are x-rayed. An x-ray image of the object appears on a monitor and is viewed by an operator.”)
and d3) displaying the target data in the training image on the display screen when a verification operation is received. (See Modica ¶82, “As the operator 106 views the stream of images on monitor 104, he or she will generally detect (170a), not detect (170b) or falsely detect (170c) what are (or are not) believed to be threat images. The operator's 106 responses, i.e., detect 170a, no detect 170b or false detect 170c, are preferably recorded in the operator performance database 120 via software 130.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the scrolling TIP images on a display as the same sequent and timing as a conveyor as suggested by Modica to Wang’s generation of TIP images using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to provide real time training to screeners while they are on the job.

Regarding claim 7, Wang and Modica disclose, the automatic generation method of the training image according to claim 1, wherein the step a) includes acquiring the container images in sequence by capturing containers, and selecting the container image based on a generation condition; the automatic generation method further comprises: e1) scrolling and displaying the container images and the training image in sequence on a display screen at a scrolling speed corresponding to a real-time conveyor information; (See Modica ¶3, “Generally, objects are placed on a conveyor and pass through the system at which time they are x-rayed. An x-ray image of the object appears on a monitor and is viewed by an operator.” Whereby the TIP images scroll across the display based on the timing of the conveyor, therefore if the conveyor stops or continues, it directly affects the scrolling across the display of TIP images.)
e2) stopping scrolling on the display screen when the real-time conveyor information is set to stop; e3) continuing scrolling on the display screen when the real-time conveyor information is set to operate; and e4) displaying the target data in the displayed training image when a verification operation is received; wherein scrolling the training image includes continuously computing a display position of the target image based on the real-time conveyor information, the selected container image, and the target position so that the target image moves with the selected container image synchronously.  (See Modica ¶82, “As the operator 106 views the stream of images on monitor 104, he or she will generally detect (170a), not detect (170b) or falsely detect (170c) what are (or are not) believed to be threat images. The operator's 106 responses, i.e., detect 170a, no detect 170b or false detect 170c, are preferably recorded in the operator performance database 120 via software 130.”
Further see Modica ¶82, “As the operator 106 views the monitor 104, images from TIP library 118 appear. In the training situation, it may be that various training images appear one after the other so as to allow the operator 106 to become familiar therewith. In the testing and certification situation, test images may be inserted into the ongoing stream of non-threat baggage or other objects.”)
The proposed combination of Wang with Modica and the motivation presented in the rejection of claim 6 are equally applicable to claim 7 and are incorporated by reference.

Regarding claim 13, Wang and Modica disclose, the automatic generation system of the training image according to claim 9, further comprising a training image database electrically connected to the control module; wherein the control module is configured to read a generation condition from a storage module, and select the container image based on the generation condition; wherein the control module further includes: a conveyor-information-acquiring module, configured to acquire a conveyor information; and an integration display control module, configured to replace the selected container image with the training image, display and scroll the container images and the training image in sequence on a display screen of a display module and display the target data in the training image on the display screen when a verification operation is received through an input module, wherein a scrolling speed is determined based on the conveyor information; wherein the target-recording module is configured to record each training image and each corresponding target data in the training image database.  (See the rejection of claim 5 as it is equally applicable for claim 13 as well.)

Regarding claim 14, Wang and Modica disclose, the automatic generation system of the training image according to claim 9, wherein the control module is configured to acquire the container images in sequence by controlling an image capture device to capture containers, read a generation condition from a storage module, and select the container image based on the generation condition; wherein the control module further includes: a conveyor-information-acquiring module, configured to acquire a real-time conveyor information of a conveyor module; and 25 an integration display control module, configured to display and scroll the container images and the training image in sequence on a display screen of a display module at a scrolling speed corresponding to the real-time conveyor information, stop scrolling on the display screen when the real-time conveyor information is configured to set to stop, and continue scrolling on the display screen when the real-time conveyor information is configured to set to operate; wherein the control module is further configured to display the target data in the displayed training image when a verification operation is received through an input module; wherein the integration display control module is further configured to continuously compute a display position of the target image based on the real-time conveyor information, the selected container image, and the target position so that, the target image moves with the selected container image synchronously.   (See the rejection of claim 6 as it is equally applicable for claim 14 as well.)

	Allowable Subject Matter
Claim 4, 5, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 4, the automatic generation method of the training image according to claim 1, wherein computing the reliability of the candidate image includes: a31) obtaining a category recognition score and a completeness recognition score of the target image in the candidate image by executing a second object-recognizing process, wherein the category recognition score corresponds to a probability of the target category being correctly recognized, the completeness recognition score corresponds to a probability of the target position being correctly recognized; and a32) computing the reliability of the candidate image based on the category recognition score and the completeness recognition score of the target image; wherein when the candidate image includes a plurality of the target images, the step a4) includes repeatedly performing the step al) to the step a3) until the reliability of each target image of the candidate image meets the threshold condition.  (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 5, this claim is objected to since it depend from objected to claim 4.

Regarding claim 12 and 13, these claims are objected to since they contain limitations that are similar to objected to claim 4 and 5 respectively.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stefan et al. (“Can the Difficulty Level Reached in Computer-Based Training Predict Results in X-Ray Image Interpretation Tests?”),

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662